918 F.2d 570
UNITED STATES of America, Plaintiff-Appellee,v.Roy Lee CLARK, Defendant-Appellant.
No. 90-6011.
United States Court of Appeals,Sixth Circuit.
Sept. 10, 1990.

ORDER
Before:  KENNEDY and MILBURN, Circuit Judges;  and PECK, Senior Circuit Judge.


1
Defendant Roy Lee Clark, appeals the district court's order affirming, following a de novo review, the magistrate's order that the defendant be detained pending trial.  The government has filed a brief opposing Clark's pretrial release.  Upon consideration of the relevant documents, we conclude that the district court did not err in denying pretrial release.  See 18 U.S.C. Sec. 3142(e);  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


2
It is therefore ORDERED that the district court's order denying pretrial bond is affirmed.